 



Exhibit 10.8
AMENDMENT NO. 1 TO SERVICES AGREEMENT
     This AMENDMENT NO. 1 TO SERVICES AGREEMENT (this “Amendment”), is entered
into and is effective as of February 24, 2006, by and between, on the one hand,
FIRST BANCORP (“FirstBank”), a corporation organized under the laws of the
Commonwealth of Puerto Rico (the “Commonwealth”), and, on the other hand,
MARTÍNEZ ODELL & CALABRIA (the “Contractor”), a Puerto Rico law firm.
Recitals
     WHEREAS, FirstBank and the Contractor entered into a certain Services
Agreement dated as of February 15, 2006 (the “Services Agreement”), pursuant to
which FirstBank retained the professional legal services of the Contractor,
subject to the terms and conditions set forth therein; and
     WHEREAS, for purposes of clarity of understanding, the parties hereto wish
to amend the terms of the Services Agreement in the manner set forth below.
     NOW THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
     1. Recitals; Definitions. The recitals to this Amendment shall be deemed to
form an integral part hereof for all purposes. All capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Services Agreement.
     2. Particular Amendments to the Services Agreement. The Services Agreement
is amended as follows:
     (a) The second ‘WHEREAS’ contained in the recitals to the Services
Agreement is, effective as of the date hereof and subject to the provisions set
forth hereunder, hereby amended to read in its entirety as follows:
     “WHEREAS, in furtherance of and in addition to that certain Employment
Agreement dated as of the date hereof by and between Lawrence Odell (“LO”),
Partner of the Contractor, and FirstBank, FirstBank desires to enter into this
Agreement in order to compensate the Contractor for the services to be provided
by LO, as General Counsel and Executive Vice President of FirstBank (the
“Services”).”
     (b) Section 2 of the Services Agreement is hereby amended to read in its
entirety as follows:
     “Section 2. Compensation. As consideration for the performance by LO of the
Services, FirstBank agrees to pay to the Contractor, $60,000 per month payable
on or before the 15th day of each month, except for the month of February 2006,
wherein compensation shall be limited to $30,000. Nothing contained herein to
the contrary, the aforesaid compensation shall

1



--------------------------------------------------------------------------------



 



not include any monies due and owing to the Contractor for services provided by
the Contractor to FirstBank.”
     3. Effectiveness. Except as expressly amended herein, the Services
Agreement shall continue to be and shall remain in full force and effect in
accordance with its terms; and, in such connection, it is hereby acknowledged
and agreed to by the parties hereto that this Amendment is not intended to cause
an extinctive novation of the terms and conditions of, and the obligations of
the respective parties under, the Services Agreement.
     4. Waiver. The execution, delivery, and effectiveness of this Amendment
shall not operate as a waiver of any right, power, or remedy of the parties to
the Services Agreement nor constitute a waiver of any provision of the Services
Agreement.
     5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same document. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be as
effective as delivery of a manually executed counterpart of this Amendment.
     7. Severability. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization, without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
caused this Amendment to be duly executed and delivered by their respective
officers thereunto as of the date first above written.

          FIRST BANCORP    
 
       
By:
   /s/ Luis M. Beauchamp    
Name:
 
 
   
Title:
       
 
        MARTÍNEZ ODELL & CALABRIA    
 
       
By:
   /s/ Lawrence Odell    
 
 
 
      Lawrence Odell    
 
        Partner    

3